DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 60-69 and species (2) (the RNA-guided nuclease is a dCpf1, see claim 69) in the reply filed on August 15, 2022 is acknowledged. Since claim 64 requires that the RNA-guided nuclease comprises a detectably labeled dCas9 which is also directed to a non-selected species (1), claims 60-63 and 65-69 will be examined. 

Claim Objections
Claim 60 is objected to because of the following informalities:  (1) “into a cell” in line 3 should be “into a cell in the sample”; and (2) “labeled foci” in “wherein” phrase should be “the “labeled foci”. 
Claim 61 is objected to because of the following informalities:  (1) “labeled foci” should be “the “labeled foci”; and (2) “a chromosome track” in “wherein” phrase should be “the  chromosome track”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 60-63 and 65-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delivering a detectably labeled ribonucleoprotein (RNP) complex comprising a RNA-guided nuclease and a RNA comprising a chromosome specific nucleotide sequence into a cell, does not reasonably provide enablement for detecting a chromosomal abnormality in a sample using the methods recited in claims 60-63 and 65-69. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method of detecting a chromosomal abnormality in a sample. 
The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 60-63 and 65-68 encompass a method of detecting a chromosomal abnormality in a sample, the method comprising: delivering into a cell of the sample a detectably labeled ribonucleoprotein (RNP) complex comprising a RNA-guided nuclease and a RNA comprising a chromosome specific nucleotide sequence; acquiring an image of the cell; counting the number of labeled foci in the image, wherein a number of labeled foci that is abnormal indicates that the sample comprises a chromosomal abnormality. Claim 69 further limits claim 60 and requires that RNA guided nuclease is a dcpf1. 

Working Examples
The specification provides 11 working examples: (1) DNA-Encoded dCas9-EGFP Imaging is Not Suitable for Diagnosis Imaging; (2) Ribonucleoprotein-Based Imaging in Living Cells; (3) Characterization and Comparison of fRNP Methods; (4) Genomic Imaging by fRNP is Rapid and Persistent; (5) Dynamic Tracking of Multiple Genomic Loci Using RNP Imaging; (6) Multiplex Genomic Imaging; (7) Diagnosis of Patau Syndrome in Prenatal Amniotic Fluid Cells; (8) Dynamic Imaging; (9) Options for CRISPR-Mediated Imaging; (10) On-Target DNA Binding Stabilizes gRNA within CRISPR Complexes; and (11) Affinity Tagged gRNA for Detection of Locus-Specific Chromatin Interactions (see pages 34-39 of US 2020/0157611 A1, which is US publication of this instant case).  However, the specification provides no example for detecting a chromosomal abnormality in a sample using the methods recited in claims 60-63 and 65-69.

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides 11 working examples: (1) DNA-Encoded dCas9-EGFP Imaging is Not Suitable for Diagnosis Imaging; (2) Ribonucleoprotein-Based Imaging in Living Cells; (3) Characterization and Comparison of fRNP Methods; (4) Genomic Imaging by fRNP is Rapid and Persistent; (5) Dynamic Tracking of Multiple Genomic Loci Using RNP Imaging; (6) Multiplex Genomic Imaging; (7) Diagnosis of Patau Syndrome in Prenatal Amniotic Fluid Cells; (8) Dynamic Imaging; (9) Options for CRISPR-Mediated Imaging; (10) On-Target DNA Binding Stabilizes gRNA within CRISPR Complexes; and (11) Affinity Tagged gRNA for Detection of Locus-Specific Chromatin Interactions (see pages 34-39 of US 2020/0157611 A1, which is US publication of this instant case).  However, the specification provides no example for detecting a chromosomal abnormality in a sample using the methods recited in claims 60-63 and 65-69. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to detect a chromosomal abnormality in a sample using the methods recited in claims 60-63 and 65-69.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a chromosomal abnormality in a sample can be detected using the methods recited in claims 60-63 and 65-69.
The specification teaches that “[D]uring the development of embodiments of the technology provided herein, experiments were conducted to test use of the technology in cytogenetic studies of living cells obtained from a patient. Patau syndrome is a severe genetic disease caused by trisomy 13 chromosomal abnormalities, resulting in intellectual disability and physical impairment. For these experiments, prenatal amniotic fluid cells were obtained and cultured from a Patau syndrome (trisomy 13) patient and from a normal donor. The Patau and normal cells were transfected with fRNP complexes comprising purified dCas9 and Cy3-crRNAChr13. Data collected during these experiments indicated that Cy3-crRNAChr13 was observed to target loci on chromosome 13 in a few cells, but that most of the Cy3-crRNAChr13 formed large cytoplasmic aggregates in the mitochondria. Without being bound by theory, it was contemplated that the Cy3-crRNAChr13 aggregated in the mitochondria because cyanine dye-coupled oligonucleotides in live cells are driven to mitochondria by a high membrane potential (see, e.g., Rhee (2010) Nucleic Acids Res. 38: e109, incorporated herein by reference)” and “[A]ccordingly, experiments were conducted during the development of embodiments of the technology to test conditions for avoiding the non-specific binding of dye to mitochondria. In particular, Atto565-crRNA.sup.Chr13 was used instead of the Cy3-crRNAChr13. Atto565-crRNAChr13 was assembled with dCas9-GFP to provide fRNP complexes for transfection. Data were collected within 12 hours of transfection. The data collected indicated that chromosome 13 loci were clearly detected with Atto565-crRNAChr13 in approximately 60% of living cells after transfection (FIG. 9B). Importantly, the number of labeled genomic loci was consistent with the number of chromosome 13 in each cell type (FIGS. 10A and 10B); Normal amniotic fluid cells showed either two dots (75% of cells) or four dots (22%), corresponding to normal amounts of chromosome 13; trisomy 13 amniotic fluid cells showed either 3 (72%) or 6 dots (23%) of chromosome 13, consistent with karyotyping results indicating aberrant numbers of chromosome 13 in these cells” (see paragraphs [0300] and [0301] and Figures 10A and 10B of US 2020/ 0157611 A1, which is US publication of this instant case) and a paper from the laboratory of inventors has shown to transfect fRNPs containing dCas9 and Atto565-labeled gRNA to target a repetitive Chr13 region (Chr13q34, ~350 repeats) into live normal pre-natal amniotic fluid cells and live pre-natal amniotic fluid cells from patients with Patau syndrome, detect Chr13 labeling by Atto565-gRNA and dCas9-EGFP RNP labeling in the live normal pre-natal amniotic fluid cells and the live pre-natal amniotic fluid cells from the patients with Patau syndrome, and compare the image results from the live normal pre-natal amniotic fluid cells and the live pre-natal amniotic fluid cells from the patients with Patau syndrome wherein images from the live normal pre-natal amniotic fluid cells and images from the live pre-natal amniotic fluid cells from the patients with Patau syndrome have a remarkable difference (see page 1302 and Figure 1F and 1G from Wang et al., 365, 1301-1305, 2019). Therefore, the teachings of the specification and the paper from the laboratory of the inventors clearly indicate that the scope of claim 60 is much broader than the teachings of the specification since claim 60 does not limit that RNA guided nuclease is a nuclease-deficient mutant and a detectably labeled ribonucleoprotein (RNP) complex has a fluorescent label. Although it is known that a stable target-bound dCas9-gRNA complex is formed in chromosome 3 of U2OS cells after fluorescent ribonucleoproteins comprising dCas9-EGFP and Cy3-labeled guide RNA (gRNA) targeting a repetitive region in chromosome 3 (Chr3q29, ~500 repeats) is transfected into the U2OS cells wherein dCas9 is a nuclease-deficient mutant of Cas9 (see right column in page 1301 and left column in page 1302 from Wang et al., 365, 1301-1305, 2019), nowhere in the specification and available arts show that a stable target-bound RNA guided nuclease-gRNA complex can formed in a chromosome  of cells after ribonucleoproteins comprising a RNA guided nuclease and a gRNA targeting a repetitive region in a chromosome is transfected into the cells. Since it is known that RNA guided nucleases such as “[C]as9 and Cas12a endonucleases induce double-stranded breaks at the target DNA loci by engineering a base-pairing sgRNA” and “[D]ouble-stranded breaks trigger host DNA repair pathways via non-homologous end joining (NHEJ), microhomology- mediated end joining (MMEJ), homology-directed repair (HDR), or a combination of these pathways. DNA repair is the process that leads to gene deletion, insertion or modification” (see page 35, left column and page 36, 2(a) from Xu et al., J. Mol. Biol., 431, 34-47, 2019) and claim 60 does not require that a RNA-guided nuclease is a nuclease-deficient mutant, if the RNA-guided nuclease is a nuclease activity, after a chromosome specific nucleotide sequence from a detectably labeled ribonucleoprotein (RNP) complex comprising the RNA-guided nuclease and a RNA comprising the chromosome specific nucleotide sequence binds to a specific chromosome in the cell and cleave a nucleotide sequence of the specific chromosome, the detectably labeled ribonucleoprotein (RNP) complex dissociates from the specific chromosome such that labeled foci produced by the detectably labeled ribonucleoprotein (RNP) complex cannot be used to identify the structure of the specific chromosome of the cell and the methods recited in claims 60-63 and 65-69 cannot be performed. Furthermore, since claim 60 does not indicate how an image of the cell is acquired and does not require that a detectably labeled ribonucleoprotein (RNP) complex has a fluorescent label, if the detectably labeled ribonucleoprotein (RNP) complex is labeled with an unlabeled antibody, it is unpredictable how the image of the cell can be acquired. In addition, since claim 60 does not require to compare an image of the cell with an image of a normal cell which has been delivered with the detectably labeled ribonucleoprotein (RNP) complex comprising the RNA-guided nuclease and a RNA comprising the chromosome specific nucleotide sequence into, it is unclear that, in which situation, a number of labeled foci is abnormal as recited in claim 60 and a chromosome track has an abnormal shape as recited in claim 61, and in which situation, a number of labeled foci is normal and a chromosome track has a normal shape. Since claim 60 does not indicate how labeled foci are produced and how the labeled foci is associated with the structure of a specific chromosome of the cell, it is unpredictable how a number of labeled foci that is abnormal can indicate that the sample comprises a chromosomal abnormality as recited in claims 60-63 and 65-69. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a chromosomal abnormality in a sample can be detected using the methods recited in claims 60-63 and 65-69.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion
6. 	No claim is allowed. 
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 21, 2022